DETAILED ACTION
Examiner acknowledges receipt of the reply 12/14/2020, in response to the final office action mailed 11/18/2020.
Claims 1-4, 6-9, 11, 12, 18, 21-24, 26-29, 32-34, 64, and 65 are pending. Claims 14-16 are canceled.
Claims 3, 8, 33, and 34 remain withdrawn from further consideration for the reasons made of record.
Claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-24, 26-29, 32, 64, and 65 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 

Claim Rejections - 35 USC § 112 -withdrawn 
The rejection of 1, 2, 4, 6, 7, 9, 11, 12, 16, 18, 21-24, 26-29, 32, 64, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (new matter), is withdrawn in view of the amendment filed 12/14/2020.
The rejection of claims 24 and 65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 12/14/2020.

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 2, 4, 6, 7, 9, 11, 16, 18, 21, 23, and 26-29 under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Bioorganic & Medicinal Chemistry Letters 25:188–191 (2015)), is withdrawn in view of the amendment filed 12/14/2020.
The rejection of claims 1, 2, 4, 6, 7, 9, 11, 12, 16, 18, 21, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Cenker et al. (Langmuir 30:10072-10079 (2013) cited in the IDS filed 7/29/2019), is withdrawn in view of the amendment filed 12/14/2020.
The rejection of claims 1, 2, 4, 6, 7, 9, 11, 16, 18, 21, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (RSC advances 3:15955-15965 (2013)), is withdrawn in view of the amendment filed 12/14/2020.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. An action on the merits is presented herein. Upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 12/14/2020.

Specification 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Drawings- maintained
The drawings are objected to for the following reasons. Examiner acknowledges receipt of the replacement drawings filed 12/14/2020.  However, applicant filed the same figure 4 as was filed 8/26/2020, which is a solid black image, as compared to figure 4 originally filed 11/30/2018.
Examiner requests that applicant review their submission before filing figure 44 third time to ensure that it is not a solid image.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Response to arguments
Applicant asserts that a grayscale image of Fig. 4 was filed 12/14/2020.  See page 9 of the reply.  This statement is incorrect as the figure that was filed is actually a solid black figure.  Please review your submission of the figure drawing for accuracy before filing the same drawing for a third time.

Improper Markush 

Claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-24, 26-29, 32, 64 and 65 remain/are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  This rejection is maintained from the office action mailed 11/18/2020, but has been amended to reflect claims filed 12/14/2020.
	The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons.  

A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of peptide formulas is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The recited peptides formulas have different amino acid sequences and tertiary structures.  There is no evidence within the specification or the prior art of a common structural element that relates to a common function amongst all of the recited peptide formulas.   A common structural element for peptides relates to a common backbone structure of a peptide sequence.  There is no 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).
Response to arguments
Applicant traverses the rejection at pages 9-10 of the reply filed 12/14/2020.  Applicant states claim 1 has been amended to remove Formula I, the peptides have for residues comprising peptides which are both nonpolar and have a non-charged side chain.  Applicant further states that the peptides have been amended to have an acetylated N-terminus and amidated C- terminus (p. 9).  Applicant asserts that the peptides have protective groups, at least four residues, a nonpolar amino acid having a non-charged side chain, another amino acid having a cationic side chain, and form a nanospheric structure and therefore have structural similarity and a common use which flows from the structural feature (p. 10).

A proper Markush grouping requires a “singular structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 706.03(y).  There is no common shared structure of the recited peptides, e.g., no common core backbone structure. Each of the formulas of recited peptides of claim 1 has a unique amino acid composition which varies in amino acid length, and has distinct positional arrangements of the hydrophobic and cationic or anionic amino acids.  The amino acid positions further can comprise natural or non-natural amino acids, which further diversifies the backbone structure and physical properties of each of the recited peptides.
Applicant asserts that each of the peptides has a nanospheric structure.  Examiner reiterates that this is a physical feature of a peptide, not a “common use” or functional utility that flows from the structure of the peptides.
Examiner further notes that it appears that the specific sequences are required for formation of a nanospheric structure.  For example, Wang et al. (RSC advances 3:15955-15965 (2013)-previously cited) teach the peptides Ac-I3K-NH2 and Ac-A3K-NH2 consisting of either three alanine residues or three isoleucine residues and one cationic amino acid, lysine (abstract, Fig. 1).  Both of these sequences are encompassed by formula I.  The peptide Ac-A3K-NH2 was able to form a nanospherical structure under certain aqueous conditions (p. 15960).  However, although Ac-I3K-NH2 also falls within the scope of peptides of formula I, the peptide formed nanofibers or nanotubes NOT nanospherical structures (p. 15959, Figs. 2a, 3a, 4a.  Therefore, the 
The rejection is maintained for at least these reasons and those previously made of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-24, 26-29, 32, 64, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection necessitated by the amendment filed 12/14/2020.
Applicant’s amendment filed 12/14/2020 constitutes new matter.

Scope of the claimed genus
Claim 1 has been amended to recite 

    PNG
    media_image1.png
    570
    670
    media_image1.png
    Greyscale

Assessment of whether species are disclosed in the original specification 

Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
It is noted that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").
In the instant case, the specification does not carve out a genus of the newly recited Formulas I-III and V-VII.  There is no specific support for the term “where a+b is equal to at least 4”.  The recited formulas recite integers in terms of “a is an integer equal to 1, 2, 3, or 4”.  There is no support in the specification for an amendment, including, but not limited to “(X)4(Y)m”.
Instead, as-filed specification teaches Formulas I-III and V-VII as shown herein:


    PNG
    media_image2.png
    448
    652
    media_image2.png
    Greyscale

See e.g., original claim 1, specification at paras. [0007], [0020], and [0066].
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe the structural, physical and/or chemical properties of peptides that fall within the respective genera of newly amended Formulas I-III and V-VII. 
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  

Claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-24, 26-29, 32, 64, and 65 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This rejection is maintained from the office action mailed 11/18/2020, but has been amended to reflect claims filed 12/14/2020.
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	

Examiner refers applicant to the above new matter rejection for formula I-III and V-VII.
 Formula I is (X)4(Y)m wherein (X) is an amino acid having a nonpolar and non-charged side chain at physiological pH; (Y) is an amino acid having a cationic side chain at physiological pH; and m is an integer equal to 1.  Therefore, the peptide of formula I can have 4 hydrophobic amino acids, followed by 1-2 cationic amino acids.
Formula II is (Y)m(X3 or X4) wherein the peptide can comprise 1-2 cationic amino acids, followed by 3-4 hydrophobic amino acids.  
Formula III is (X)a(Y)m(X)b wherein a+b is equal to at least 4.  The peptide can comprise 4-8 hydrophobic amino acids and 1-2 cationic amino acids. 
Formula V is (X3 or X4)(Z)m wherein the peptide can comprise 3-4 hydrophobic amino acids, followed by 1-2 anionic amino acids.  
Formula VI is (Z)m(X3 or X4) wherein the peptide can comprise1-2 anionic amino acids, followed by 3-4 hydrophobic amino acids.  
Formula VII is (X)a(Z)m(X)b wherein a+b is equal to at least 4.  The peptide can comprise 4-8 hydrophobic amino acids and 1-2 anionic amino acids.
Dependent claim 4 recites that the integer of a is 3 or 4.  Dependent claim 6 recites (X) is alanine, valine, leucine, isoleucine, methionine, phenylalanine, tryptophan, or glycine.  Dependent claim 7 recites (Y) is arginine, lysine, histidine, or ornithine.  Dependent claim 18 recites SEQ ID NOs: 55 and 65.

Specific peptides are found in Table 1 of the specification. The specification teaches only two peptides that fall within the scope of Formula I, SEQ ID NOs: SEQ ID NOs: 55 and 57, respectively.
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable the claims are broad generics with respect to all possible peptides encompassed by the claims. The possible structural variations are numerous. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this groups of variance in the genus since the specification does not provide any examples of peptides of Formula I beyond Ac-A4K-NH2 (SEQ ID NO: 55) and Ac-V4K-NH2 (SEQ ID NO: 57). Description of SEQ ID NOs: 55 and 57 is not sufficient to encompass numerous other peptide sequences that within the claim scope of formula I. There is not a sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to arguments

Applicant traverses the rejection at page 10 of the reply filed 12/14/2020.  Applicant asserts that claim 1 has been amended to recite protective groups and that “Formulas I, II, V, and VI have been narrowed”. Applicant refers to specific formulas and correlates SEQ ID NOs [found in table 3] that fall within the scope of formulas II, III, and V-VII, respectively. 
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
Applicant’s asserts that the SEQ ID NOs found in table 3 that fall within the scope of formulas II, III, and V-VII.  Examiner does not disagree with this statement.  However examiner does disagree that the peptides can be extrapolated to the numerous iterations of peptides [varying in amino acid composition and structure] that fall within each of the recited peptide formulas.  Examiner refers to p. 10 of applicant’s reply and table 3 of the specification with respect to the specific peptide formulas and correlating SEQ ID NOs.
Formula 1, SEQ ID NOs: 55 and 57, is limited to peptides of alanine/lysine and valine/lysine.  Formula II, SEQ ID NOs: 52, 54, 56, 58, is limited to peptides of lysine/alanine and lysine/valine.  Formula III, SEQ ID NOs: 59-75, is limited to peptides of alanine/lysine and valine/lysine.  Formula V, SEQ ID NOs: 76, 78, 80, and 82, is limited to peptides of alanine/glutamic acid and valine/glutamic acid.  Formula VI, SEQ ID NOs: 77, 79, 81, and 83, is limited to peptides of glutamic acid/alanine and glutamic acid/valine.  Formula VII, SEQ ID NOs: 84-100, is limited to peptides of alanine/aspartic acid and valine/aspartic acid.

Examiner reiterates that the peptides of formula I encompass a variety peptide sequences with different structures (various hydrophobic amino acids and charged amino acids) and physical properties (different lengths of amino acid side chains).  The peptides can include natural and unnatural amino acids which further increases the number of peptides encompassed within Formula I.  
Moreover, the peptides of formulas I-III and V-VII still encompass numerous amino acid sequences [variable amino acid sequences] and structures [with distinct tertiary and quaternary structures and distinct physical properties].
The rejection is maintained for at least these reasons and those previously made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, 21, 23, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Chem. Eur. J. 17: 13095 –13102 (2011)). This rejection is necessitated by the amendment filed 12/14/2020.
Han et al. teach the peptides Ac-I4K-NH2 and Ac-L4K-NH2 consisting of either four isoleucine residues or four leucine residues and one cationic amino acid, lysine (Fig. 1, methods).  Per pages 13098-13100, Ac-I4K-NH2 and Ac-L4K-NH2 formed nanostructures.  Han et al. do not explicitly teach that the peptide has a nanospheric structure.  However, M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).

Regarding claim 2, Ac-I4K-NH2 and Ac-L4K-NH2 comprise natural amino acids of isoleucine, leucine, and lysine. Regarding claim 4, the peptides comprise the integer a is 4.  Regarding claims 6 and 7, (x) is either leucine or isoleucine and (Y) is lysine.  Regarding claim 9, the amino acids of the peptides are L- amino acids.  Regarding claims 11 and 12, the peptides are 5 amino acids in length.  Regarding claim 21, the reference teaches the peptides in an aqueous solution (e.g., Fig. 1 and methods).  Regarding claim 23, the pH was adjusted to 6 (Fig. 1, methods).  Regarding claim 27, the claim recites an intended use for the composition of claim 1-  use in drug delivery.  Han et al. teach the peptides Ac-I4K-NH2 and Ac-L4K-NH2.  Per MPEP § 2111, the limitation “for use in drug delivery” does not affect the patentability of the claimed composition/method. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  Accordingly, limitations of claim 27 are satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cenker et al. (Langmuir 30:10072-10079 (2013) -previously cited), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx).  This rejection is necessitated by the amendment filed 12/14/2020.
Cenker et al. teach the peptide A4K consisting of for alanine residues and one cationic amino acid, lysine (abstract).  The peptide reads on AAAAK (SEQ ID NO: 5).  The reference further teaches that A4K was highly soluble. Cenker et al. do not explicitly teach that the peptide has a nanospheric structure.  However, M.P.E.P. § 2112 recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).
Although Cenker et al. teach consisting of AAAAK, the reference does not explicitly teach acetylation at the N-terminus and an amidated C-terminus. 
Biosynthesis teach several reasons for acetylation and amidation of a peptide.  The reference teaches that chemically synthetized peptides carry free amino and carboxy termini, being electrically charged in general. In order to remove this electric charge, peptide ends are often modified by N-terminal acetylation.  Acetylation of the N-terminus and amidation of the C-terminus increases cell permeability, enhances stability toward digestions by aminopeptidases, and optimizes enzyme substrates.  
It would have been obvious to the skilled artisan to prepare a peptide consisting of Ac-AAAAk-NH2 (SEQ ID NO:55) wherein the N-terminal Arg was acetylated and C-terminal was amidated. The skilled artisan would have recognized from the Biosynthesis reference that modification of the N- and C- termini would increase cell permeability and stability of the peptide of Cenker et al.  Accordingly, the limitations of claims 1 and 18 are satisfied.  
Regarding claim 2, AAAAK comprise comprises natural amino acids of alanine and lysine. Regarding claim 4, the peptide comprise the integer a is 4.  Regarding claims 6 and 7, (x) is alanine and (Y) is lysine.  Regarding claim 9, the amino acids of the peptide are L- amino acids.  Regarding claims 11 and 12, the peptide is 5 amino 3 is a measurement of volume.  The reference teaches that A4K is highly soluble in water up to a concentration of ϕ = 0.4 (c = 2 M) (p. 10073).   Regarding claim 27, the claim recites an intended use for the composition of claim 1-  use in drug delivery.  The combination of Cenker et al. and Biosynthesis teach a peptide of Ac-AAAAK-NH2 (SEQ ID NO:55).  Per MPEP § 2111, the limitation “for use in drug delivery” does not affect the patentability of the claimed composition. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application.  Accordingly, claim 27 is deemed to be obvious.
Accordingly, 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-23, and 27 are rendered obvious in view of the teachings of the cited references. 

Relevant art 
Henin et al. (J. Phys. Chem. B 110:16718-16723 (2006)- previously cited) teach the peptide Ac-AMAAK-AWAAK-AAAAR-A-NH2.  The peptide is deemed to be a repeating unit of formula I.  Specifically, X is alanine, methionine, or tryptophan, a=4, and Y is arginine or lysine, and m=1. The reference does not explicitly teach that the peptide has a nanospheric structure. 
prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that who discovered the properties of a composition is immaterial to the composition’s patentability, since the composition was the same and, therefore, has necessarily always possessed all of its inherent properties).

Conclusion
No claims are allowed.  
Claims 1-4, 6-9, 11, 12, 18, 21-24, 26-29, 32-34, 64, and 65 are pending. Claims 3, 8, 33, and 34 remain withdrawn.
Claims 1, 2, 4, 6, 7, 9, 11, 12, 18, 21-24, 26-29, 32, 64, and 65 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654